By the Court, Harris, Justice.
The only question in this ease is whether the defects specified are sufficient to warrant us in setting aside the judgment. These defects, such as they were, were waived by the plaintiff appearing before the referee and arguing the cause without any objection. Besides, we think, the stipulation by its terms was sufficient to confer jurisdiction upon the referee, and we should feel bound, even now, to order *279a rule of reference to be entered upon it nunc fro tunc. The decision of the judge below must be affirmed in this and the four other causes depending on the same question, with ten dollars costs.